1.  The present application is being examined under the pre-AIA  first to invent provisions. 
 

2.  Applicant's amendment, filed 3/8/2021, is acknowledged.
 
3.   Claims 20, 25-26 and 44-52 are pending and under examination in the instant application.

4.  The following new grounds of rejection are necessitated by the amendment submitted 03/08/2021.

5. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 20, 25-26 and 44-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the same reasons set forth in the previous Office Action mailed 10/09/2020.

Applicant’s arguments, filed 03/08/2021, have been fully considered, but have not been found convincing.

Applicant asserts that the claimed methods of treating angiogenesis-related diseases in a patient  is full enabled by the specification as-filed submits  and further evidenced by the Declaration.  Applicant. Specifically, the as-filed specification at page 10, lines 33-35, teaches that “[t]he ‘NCl-monomer’ of human collagen 18 as defined herein can comprise additional protein domains or subunits, for instance, the above-mentioned Fc domains of immunoglobulins..Page 22, lines 7-8, of the specification further teaches that “the NC-1 monomer as defined herein, is fused to the one or more Fc domains via a (poly)peptide linker.” The Fc domain is described in the as-filed specification to “[confer] a dimeric structure on the NC-1 monomer as defined herein since Fc is a dimer itself.” See page 9, lines 34-36. (Emphasis added.)
in vivo when administered as recombinant protein at isomolar concentrations to lung tumor bearing mice.
This is not found persuasive because the NC1-Fc presented in the specification is different from the heterodimeric NC1-Fc molecule disclosed in the Abdollahi Declaration at ¶23 as explained in the previous Office action mailed 10/09/2020.  

The specification at page 12, lines 26+ discloses that the amino acid sequences of a mouse and human Fc domain which can be used for the generation of an oligomer or a fusion protein of the invention, e.g., an Fc-NC-1 or NC-1-Fc fusion protein are shown in SEQ ID NOs: 5 and 6, respectively.  Page 15, line 13+, the a murine/human Fc domain is shown, for example, in SEQ ID NO: 5/6.  The specification under section/Example 2.7 discloses that generation and expression of a mFc-NC-1 fusion protein.  The specification uses the NC1 of SEQ ID NO: 3 fused to the Fc of SEQ ID NO: 5, which will be tested for anti-tumor activity and longer half-life of this protein (page 45, lines 10+).   Fig. 7 show SDS gel of a mFC-NC-1 fusion protein as a function of the amount of plasmid used in transfection of 293 kidney cells under reduced and non-reduced conditions.  Under reduced conditions, the product is a single chain consisting of Fc and NC-1.  Under non-reduced conditions, the product is a dimer because Fc is disulfide bonded (i.e., homodimeric NC1-Fc wherein Exhibit 2, Fig. 1 shows it failed after successful expression due to aggregation).

However, the Abdollahi Declaration, filed 11/16/2018, discloses a different NC1-Fc molecule of heterodimeric proteins consisting of NCl-Fc(knob) with Fc(hole) fused to different moieties including an IgG Fab fragment (Fig. 2).  This molecule preserves all excellent properties of Fc plus the trimeric NCI. Surprisingly, this trimeric NCl-Fc (Knob in Hole) alias NCl-Fc(KiH) molecule demonstrates the same efficacy in binding unique oligomeric NC1 binding partners such as fibronectin, VEGF, MMP-2 and MMP-9. 24 ¶23, Exhibit 2.  

The heterodimeric proteins consisting of NCl-Fc(knob) with Fc(hole) fused to different moieties of the Declaration was not part of the specification as-filed.
Applicant submits that the Office’s characterization of the Abdollahi Declaration fails to recognize that the statements regarding difficulty of generation are referring to large scale manufacturing. Applicant points out that the statement from Exhibit 2 is taken out of context by the Office. Specifically, Exhibit 2 states that “generation of Fc-NCl was not a straight forward process as evident from the fact that the inventors have spent almost a decade now to achieve systems for large scale production of NC-1...” (Emphasis added.) Exhibit 2 further states that “[t]he reason for this is that there are two oligomerization forces...” and that the constructs shown in Figures 1 and 2 failed for large scale production of NCI. The Declaration does not teach or suggest that the constructs did not express. Further, the Declaration does not teach or suggest 
Applicant submits that with respect to the Office’s comment that “Applicant’s Declaration provides evidence that the generation of claimed NCl-Fc and Fc-NCl was not enabled at the time the invention was made,” Applicant respectfully disagrees with this conclusion. Specifically, the Declaration states that ‘this turned out to be problematic’ ¶21.” Again, Applicant notes that the statement at ¶21 is taken out of context by the Office. ¶21 refers to the different opposing oligomerization forces between trimerization of the NCI and dimerization of the Fc domain, which is also recognized in the as-filed specification at, e.g., page 21, lines 18-32. Applicant has solved this problem by providing a heterodimeric NCl-Fc molecule, which is fully described in the as-filed specification at, e.g., page 10, lines 33-35, page 22 lines 7-8, and page 9, lines 34-36.
Applicant concluded that the as-filed specification sufficiently enables a person of ordinary skill in the art to make and use the claimed heterodimeric NCl-Fc molecule. The Declaration does not provide evidence that the generation of the claimed NCl-Fc molecule was not enabled, but rather extends the disclosure of the as-filed specification by providing the rationales behind the design of the NCl-Fc molecule as well as in vivo tumor inhibition data. Note that enablement can be satisfied when the specification is supplemented with “post filing publications that demonstrated the extent of the enabling disclosure.” See Amgen v. Hoechst Marion Roussel, 314 F.3d 1313, 1336 (Fed. Cir. 2003). Furthermore, the descriptions regarding how to make the claimed heterodimeric NCl-Fc molecule in the as-filed specification and the in vivo data described in the Declaration are commensurate in scope with the present claims.
However, according to the Abdollahi Declaration, the issue not expression NC1-Fc expression or production, rather the issue is NC1-Fc aggregation. Exhibit 2 shows that such homodimeric NC1-Fc failed after successful expression due to aggregation.  Importantly, the heterodimeric NC1-Fc comprising NC1-Fc(knob) with Fc(hole)  was not made part of the specification as-filed.  
The Examiner acknowledges that the present of single chain the murine Fc-NC1 molecule band in Fig. 7 of the specification and dimeric murine Fc-NCl molecule bands under non-reduced condition. However,  it is Dr. Abdollahi who provided the declaration stating that upon production of the NCl-Fc or Fc-NCl molecule, the fusion protein starts to oligomerize over the NCI domain to form a trimer and over the Fc-domain to form a Fc-Fc dimer. This leads to high-level aggregation as one sees in low efficacy of recombinant NCI production. We have spent a decade of research to overcome this issue. This is because we found that the Fc-domain could assist in stabilizing the oligomerization force at the NCI domain and at the same time substantially enhances the production of the molecule using the classical immunoglobulin path of expression and secretion. However, as we will point out below production of a functional Fc-tagged molecule is not a trivial step and requires numerous optimization steps ¶13.  The production of collagen 18 NCI was a challenge due to aggregation of the molecule over the oligomerization domain. As mentioned above, no in vivo data existed on the efficacy of recombinant NCI and little research was conducted on this molecule, which was believed to only be a precursor molecule to endostatin. Dr. Javaherian and a few other labs were able to express small amounts of NCI by attachment of a His-tag or Flag-tag, but production of NCI was never enough for a preclinical dosing of animals. Thus, production of NCI amounts relevant for preclinical and clinical studies constituted a seemingly insurmountable challenge. Below are data showing the expression of human and mouse His-tag NCI and the ultra-low yield of these proteins ¶16.  All classical approaches to form an N- or C- terminal IgGl Fc-tag failed, due to aggregation and low to absent expression of recombinant NCI protein. Also attempts to increase Fc-dimer formation force versus oligomerization force by NCI (N-terminal domain), e.g., by co-transfecting the cells with a second Fc-plasmid to predominantly form dimeric Fc-Fc-(dimer)NCl that after successful expression would have formed oligomers over the NCI domain, failed. Once Fc is inserted in the cell, the cell preferentially produces Fc-dimers as Fc-NCl molecule is prone to aggregation ¶22.
Thus faced with seemingly insurmountable challenge regarding the production of NCI amounts relevant for preclinical and clinical studies to treat the angiogenesis-related disease listed in claim 20, undue experimentation would be required of the skilled artisan to produce sufficient NC1-Fc amounts sufficient to treat those angiogenesis-related disease using therapeutically effective doses. As noted by the Declaration, no in vivo data existed on the efficacy of recombinant NC1 and little research was conducted on this molecule because production of NC1 was never enough for a preclinical dosing of animals.  
The instant case is distinguished form Amgen v. Hoechst Marion Roussel, 314 F.3d 1313, 1336 (Fed. Cir. 2003) from because the instant claims are not enabled for any NC1-Fc by the specification as-filed. The heterodimeric NC-1-Fc (KiH) was not made part of the specification as-filed. The Fc-NC-1 or NC-1-Fc fusion protein are shown in SEQ ID NOs: 5 and 6 are not enabled to treat the claimed angiogenesis-related diseases because there would be no sufficient amount/doses of Fc-NC-1 or NC-1-Fc for in vivo pre-clinical or clinical treatment.   The declaration states that Dr. Javaherian and a few other labs were able to express small amounts of NCI by attachment of a His-tag or Flag-tag, but production of NCI was never enough for a preclinical dosing of animals. Thus, production of NCI amounts relevant for preclinical and clinical studies constituted a seemingly insurmountable challenge. Below are data showing the expression of human and mouse His-tag NCI and the ultra-low yield of these proteins ¶16.  All classical approaches to form an N- or C- terminal IgGl Fc-tag failed, due to aggregation and low to absent expression of recombinant NCI protein ¶22.  The declaration/post filing evidence  demonstrates non-enabling disclosure and  shows what is enabling is different NC1-Fc(KiH) molecule from the one disclosed in the specification as-filed.

7.  The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to 

8.  Claims 20, 25-26, 44-49  and 52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO1999062944 (IDS), or Kuo et al (J. Cell Biol, 152:1233-1246, 2001, IDS) each in view of Jing et al. (Cancer Research, Apr 2010) 70,(8) SUPPL.1. Abstract No: 1385) and/or Lee et al. (Clin Cancer Res 2008;14:1487-1493, IDS) and/or US 20120116057 and/or US 20120276125 for the same reasons set forth in the previous Office Action mailed 10/09/2020.


 
9.  Claims 20, 25-26 and 44-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO1999062944 (IDS), or Kuo et al (J. Cell Biol, 152:1233-1246, 2001, IDS) each in view of Jing et al. (Cancer Research, Apr 2010) 70,(8) SUPPL.1. Abstract No: 1385) and/or Lee et al. (Clin Cancer Res 2008;14:1487-1493, IDS)  and further in view of Ritzenthaler et al (Mol. BioSyst., 2008, 4, 1160–1169) and Peters et al (Blood. 2010;115:2057-2064)) for the same reasons set forth in the previous Office Action mailed 10/09/2020.
 

Applicant’s arguments, filed 03/08/2021, have been fully considered, but have not been found convincing.

Applicant submits that there is no Motivation to Fuse the NCI and Fc Molecules Due to the Two Opposing Oligomerization Forces i.e. Trimerization of NCI (Trimer) and Dimerization of Fc Structures.
Because of the difference in structure between NCI and Fc, a person of ordinary skill in the art at the time the claimed invention was made would not have been motivated to fuse the two molecules together. Specifically, it was well-known that the association domain of NCI forms a trimer and the Fc domain forms a dimer. Further and for reasons of record, these opposing oligomerization forces lead to aggregation and a lack of expression of an NCl-Fc oligomer. See, e.g., the Declaration at ¶ 22.
The present claims require that the protein oligomer comprises (i) a non-triple helical trimerization domain of human collagen 18 (i.e., the association domain of NCI) and an Fc domain of an immunoglobulin. Thus, there are two separate oligomerization motifs in the fusion protein; the Fc domain is being added to a molecule that already has the ability to trimerize. As described in the application, the association domain of the human NCI domain (i.e., non-triple helical trimerization domain), comprising amino acid residues from about 10 to about 60 of the amino acid sequence shown in SEQ ID NO: 4, is responsible for non-covalent trimerization of the NCI monomer to form a globular trimer. See page 3, lines 32. The ’944 publication also shows that expression of NCI by itself produces a trimer.
Fc domains, in contrast, are dimers and are typically employed to dimerize monomers, and not proteins that readily oligomerize on their own. This is demonstrated by the fact that the Fc domain was employed dimerize the endostatin monomer. The stability and higher efficacy of endostatin reported by the Jing and Lee references arises from dimerizing the endostatin monomer; thus, it is an improvement on endostatin which cannot oligomerize on its own. In contrast, NCI is already a trimer in its natural state.
Accordingly, there would have been no motivation or expectation of success to add an Fc domain to NCI because NCI already oligomerizes. None of the cited references teaches or suggests that attachment of an Fc domain to a protein that already oligomerizes, let alone NCI, would have any improvement over the natural trimer. The art teaches that NCI exists as a trimer in its native state. Accordingly, there would have been no motivation to create a molecule that contains both the nature trimerization domain with an Fc domain. Further, the art does not teach or suggest that NCI is an active molecule that can bind to fibronectin. Thus, the art does not teach or suggest that the claimed protein oligomer would bind to fibronectin.

Instead, the cited prior art uses either an Fc domain to dimerize an endostatin monomer or the oligomerization domain contained in the NCI domain to trimerize NCI, but not both. (This argument also applies to an artificial oligomerization domain which comprises a single mutation at position 7 of the endostatin domain in which glutamine is replaced by cysteine, which, like Fc, dimerizes the polypeptide.)

Similarly, none of the references teaches or suggests, or provides any motivation for including a non-triple helical trimerization domain of human collagen 18 in a fusion protein comprising an Fc domain. Both Jing and Lee show that endostatin is effectively dimerized when fused to the Fc domain. Thus, there would have been no reason why a person of ordinary skill in the art would have added the trimerization domain in addition to the Fc domain.

Moreover, NCI was not recognized in the art as the physiologically active molecule - as endostatin was believed to be the active molecule. Thus, there would have been no reason to include additional sequences from NCI, which was believed to be a precursor molecule. If NCI was not known to be the physiologically active molecule, then there would have been no reason to include any of the NCI specific portions of the molecule in a fusion protein, let alone a fusion protein for therapeutic treatment.

A person of ordinary skill in the art at the time the present application was filed did not know that it was even possible to express a functional Fc-NCl fusion protein containing a dimerizing Fc domain and the trimerization domain of NCI. Further, the difficulties in expression of NCI per se would have dissuaded the skilled artisan from attaching additional molecules that would have been expected to oligomerize the complex any further. Accordingly, it was not obvious or straightforward to arrive at the claimed method of using an Fc-NCl molecule for treatment. In particular, there was no reasonable expectation of success for the person skilled in the art in producing the NCl-Fc oligomer of the present invention comprising these two different oligomerization domains.

st ¶ under Engineering collagen 18 NC-1-Fc).  

Further, the specification at page 6, lines 26+ discloses that the protein oligomer or peptide oligomer or fusion protein of the invention, in an aspect, can be manufactured by chemical synthesis or recombinant molecular biology techniques well known to the person skilled in the art; see, e.g,, Sambrook et al. 2001, Molecular cloning : a laboratory manual / Sambrook, Joseph; Russell, David W. —. 3rd ed. — New York: Cold Spring Harbor Laboratory, 2001.  

Also, the specification at page 12, lines 26+, discloses that as evident to those skilled in the art, in principle, any IgG isoform can be used to generate the oligomer or fusion protein of the invention.  Even subfragments or single chains of the Fc domain of IgG can be used in order to prolog the half-life or oligomerization of the oligomer or fusion protein of the invention.  The amino acid sequences of a mouse and human Fc domain which can be used for the generation of an oligomer or a fusion protein of the invention, e.g., an Fc-NC-1 or NC-1-Fc fusion protein are shown in SEQ ID NOs: 5 and 6, respectively.  Moreover, Fig. 7 of the as-filed specification clearly shows single chain NC1-Fc molecule bands under reduced  condition and dimeric NC1-Fc molecule bands under non-reduced condition. 

 It is not clear which statement is correct, the statement of the specification or the declaration statement that “there is no motivation to fuse the NCI and Fc molecules due to the two opposing oligomerization forces i.e. trimerization of NCI (trimer) and dimerization of Fc structures”. 
The NC1 and Fc of Dr. Abdollahi declaration is limited to a particular species of trimericic NC-1-Fc-KiH, while the claims are directed to a genus of Fc-NC1 and NC1-Fc including those generated by the combined reference teachings.  Moreover, the `057 publication teaches and claims methods of reducing aggregation of a polypeptide comprising a CH3 domain having a serine at position 364, said method comprising: a) mutating a nucleic acid encoding the polypeptide such that the serine at position 364 is substituted with another amino acid; b) expressing the nucleic acid of a) in a recombinant host cell culture to produce a polypeptide comprising a CH3 domain having an amino acid substitution at Ser364; c) purifying the polypeptide from the culture, wherein aggregation of the purified polypeptide is less than 10% (see published claim 32).  The combination of the primary references with the `057 publication would results in NC1-Fc with reduced aggregation in the absence of evidence to the contrary.  Applicant argument is directed to a particular species that is not disclosed in the instant specification, while their claims encompass a genus of Fc-NC1 and NC1-Fc.  The combined reference teachings arrived to the claimed genus. 

Importantly, the teachings of the prior art of Jing, Lee and the `057 and `125 publications are commensurate with the teachings of the specification, and if the specification enabling, so too is the prior art of Jing, Lee and the `057 and `125 publications.  Because the teachings of the specification do not appear to add anything further to the teachings of the prior art, if the specification is enabling, the prior art is also enabling, and if the prior art is not enabling, neither is the specification. The burden is thus placed on applicant, and properly so, to point out how the teachings of the specification go beyond those of the prior art. 


It remains the Examiner’s position that those of skill in the art would have had reason to fuse the NC1 of WO1999062944 and  Kuo et al to the Fc domain of taught in Jing et al, Lee references, `057 and `125 publications to improves NC1 half-life and efficacy, reducing aggregation and/or increase stability. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Also, it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007). 
 

Applicant’s claimed invention exhibits unexpected results not taught or suggested by the cited references
Applicant submits that evidence of unexpected results is presented in the Abdollahi Declaration, which details experimental data showing that the claimed protein oligomer exhibits superior tumor growth inhibition and outperforms the dimer Fc-endostatin molecules of the ’944 publication and Kuo.
As discussed in the Declaration, the NCl-Fc oligomer performs significantly better than Fc-Endostatin and all monomeric endostatins in vivo when administered as a recombinant protein at isomolar concentrations to lung tumor bearing mice (see Figures 3, 4A, and 4B). Figures 3, 4A, and 4B of the Declaration show tumor growth data for various treatments in syngeneic Lewis Lung Cancer (LLC) model in C57bl6 mice.
Further, the NCl-Fc oligomer demonstrated superior activity as compared to all recombinant monomeric endostatin molecules as well as Fc-Endostatin (Fc-ES) that forms a dimer over the Fc moiety. The Abdollahi Declaration, ]}25. Figures 4A and 4B of the Declaration further show that the NC-l-Fc oligomer performed best at inhibiting tumor growth with 51% inhibition of LLC tumor growth at day 9 post treatment start. The Abdollahi Declaration, \21. This effect was again significantly more pronounced as compared to all monomeric endostatins (p<0.001) as well as dimeric endostatin (p<0.01). The Abdollahi Declaration, ]}26. This superior growth inhibition was an unexpected finding given that NCI has previously been taught (e.g., by Kuo) to be a precursor molecule that antagonized endostatin.
These data demonstrate that neither Fc-conjugation per se or oligomerization as found in Fc-Endostatin (required for fibronectin binding) is sufficient to explain the full effects of NCl-Fc for in vivo inhibition of 
These data and the data presented in the application demonstrate that NCI is not simply oligomerizing the endostatin domain. The data support that NCI is the active anti-cancer and anti angiogenic molecule. Further, generation of NCl-Fc was not expected to have superior activity over both monomeric endostatin and Fc-endostatin. As such, one of ordinary skill in the art would not have looked to the art to modify the NCI trimer with an Fc domain, nor expected the results achieved thereby.
However, Abdollahi declaration, under 37 CFR 1.132, filed 11/16/2018, is insufficient to overcome the 103 rejections for the following reasons:
1) the show of unexpected results is not commensurate in scope with the claimed invention. 
(a) The showing expected results is limited to a particular trimeric NC1-Fc-(KiH) molecule, while the claims are directed to a genus of NC1-Fc and Fc-NC1 molecules.  
(b) the showing expected results is limited to the inhibition of LLC tumor growth, while the claims are directed to a genus of angiogenesis-related diseases including wherein the angiogenesis-related disease is selected from the group consisting of angiogenesis-dependent cancer, solid tumors, melanomas, tumor metastases, blood bom tumors, leukemias, benign tumors, hemangiomas, acoustic neuromas, neurofibromas, trachomas, pyogenic granulomas, rheumatoid arthritis, psoriasis, ocular angiogenic diseases, diabetic retinopathy, retinopathy of prematurity, macular degeneration, corneal graft rejection, neovascular glaucoma, retrolental fibroplasias, rubeosis, Osler-Webber syndrome, myocardial angiogenesis, plaque neovascularization, telangiectasia, hemophiliac joints, angiofibroma, wound granulation, diseases of excessive or abnormal stimulation of endothelial cells, intestinal adhesions, atherosclerosis, scleroderma, hypertrophic scars (keloids), diseases that have angiogenesis as a pathologic consequence, cat scratch disease (Rochele minalia quintosa), and ulcers (Helobacter pylori). The showing of unexpected results is limited to the inhibition of LLC tumor growth but fails to show the effect of the claimed NC1-Fc / Fc-NC1 on angiogenesis as claimed.
There is no showing that other embodiments falling within the claims will behave in a similar manner.
(2) The experiments reported in the Abdollahi Declaration cannot be clearly equated with the claimed invention. The claimed invention does not recite trimeric NC1-Fc (KiH) using mutant Fc as the Abdollahi Declaration states at ¶23. The Abdollahi Declaration cites to use of a 3 copies of endostatin in the heterotrimeric NC1-Fc (KiH) (Fig. 7 of Exhibit 2), while the claimed invention encompassed both homotrimeric and heterotrimeric NC1-Fc / Fc-NC1 including those with at least two NC1 monomers (i.e., 2, 3, 4, 5, 6, . . . endostatins). The Abdollahi declaration is limited to C-terminal Fc fusion to the NC1 in the trimeric NC1-Fc (KiH) comprising 3 copies of endostatin, while the claimed invention encompasses both N-terminal and C-terminal attachment to NC1 with unlimited number of endostatin monomers. The Abdollahi Declaration establishes that the results achieved occurred exclusively in the declaration but fails to show results as recited in claim 1 (e.g., genus of conjugates of NC1 with Fc).   Indeed, the Abdollahi Declaration prima facie case. 

Not all the combinations of NC1 monomers and Fc would result in the surprising effect of angiogenesis-related diseases. There is no showing that other embodiments falling within the claim will behave in a similar manner.    

Thus the results achieved occurred exclusively in an embodiment of the invention as recited in claim 1 (e.g., LLC cell line and Trimeric NC1-Fc(KiH)) renders the observations not commensurate in scope to claim 1, indeed, not drawn to the invention as claimed at all. The results are, therefore, of limited value in overcoming the Examiner’s strong prima facie case.

The Cited References Do Not Provide The Motivation To Select NCI As A Therapeutic, As NCI Was Thought To Enhance Migration of Tumor Cells
The ’944 publication generated oligomeric and monomeric endostatins to determine whether the precursor protein NCI had any biological effects. The Abdollahi Declaration, ¶ 8. The ’944 publication further postulated a motility enhancing effect to NCI, which can be abrogated or counteracted by endostatin. Id. Furthermore, the ’944 publication states that activation of an endostatin, in reference to an oligomeric endostatin, “includes increased anti-angiogenic activity, increased tumorigenic activity and/or increased scatter factor activity.” (See page 10, lines 16-20) (Emphasis added). In other words, the ’944 publication recognizes that oligomeric endostatin plays a role in not only anti-tubulin formation and scatter factor activity, but also in increasing tumorigenic activity. Note that the angiogenesis-related disease as recited in present claim 20 encompasses angiogenesis-dependent cancer such as solid tumors, melanomas, tumor metastases, blood born tumors, and leukemias. Therefore, a person of ordinary skill in the art would not have been guided by or be motivated to utilize NCI in an angiogenesis-dependent cancer setting since the ’944 publication teaches that the oligomeric endostatin has an increased tumorigenic activity.
However, the instant claims are directed to methods inhibiting angiogenesis-related disease, i.e., inhibition of tube formation and not to inhibition of LLC growth as shown in the Abdollahi declaration.   The instant claims are concerned with anti-angiogenic activity and not tumorigenic activity as argued.  It appears that applicant admits that the `944 publication teaches the anti-angiogenic activity as disclosed in page 10, lines 16-20.   It is noted that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01. Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.  Here, the `994 publication express teaches that endostatin oligomers are usefull for inhibiting endothelial cell tubule formation, regulating cellular morphogenesis and treating metastatic cancers and angiogenesis-dependent disease (see page 1, under Field of the Invention).  The `994 

It remains the Examiner’s positon that the `994 publication teaches and claims methods of inhibiting tubulogenesis (i.e., angiogenesis)/ tumorigenesis ( i.e., angiogenesis-related disease) comprising, administering to an endothelial cell a tubulogenesis inhibiting amount of a protein oligomer comprising more than one endostatin monomer (published claims 18 and 26), wherein the protein oligomer is a dimer of endostatin monomers (published claim 19), wherein the protein oligomer comprises more than one NCI region fragment of collagen XVIII (comprising non-triple helical timerization domain) having a molecular weight of approximately 38 kDa (trimer) such that each NC1 fragment contains an endostatin monomer (published claim 22), wherein the oligomer is a trimer (i.e., at least two NC-1 monomers) (published claim 23), wherein the protein oligomer further comprises a metal dimerizing component (published claim 24).  Summary of all different endostatin derivatives in matrigel tube formation assay is provided in Fig 4, which illustrates that Fc-ES dimer, Fc-ES (Q7→C7) dimer, ES (Q7→C7) dimer and ES timer inhibit tube formation and have scatter activity.  That is all the dimeric endostatin and trimeric endostatin (i.e., NC1 of C18) are equivalent in treating/preventing tumorigenesis. 


    PNG
    media_image1.png
    531
    508
    media_image1.png
    Greyscale

See Fig. 4 of the `944 publication.
With respect to Kuo, Kuo found that oligomeric endostatin/NCl induces motility when exposed to cells on top of matrigel, and thereby endothelial cells could not form tubes and instead migrated. However, the central point in this paper was that the monomeric endostatin could reverse this effect, i.e., reduce migration and hence facilitate tube formation. The Abdollahi Declaration, ¶45. Dr. Abdollahi remarks that the data of Kuo was consistent with a co-published observation in C. elegans that also hypothesized a negative feedback loop function for the monomer versus the precursor (NCI oligomer) molecule in the J. Cell Biol., 752:1219-1232 (2001); Exhibit 5 of the Declaration). (Note that Dr. Abdollahi did not state in the Declaration that Kuo referenced Ackley et al.) Therefore, Kuo concludes that the difference between NCI and endostatin monomers is that endostatin is antiangiogenic, while NCI is not. Kuo thought that endostatin as an end product is the active ingredient of collagen 18 that inhibits NCI induced motility in a feedback loop.
However, the Examiner notes that Kuo et al never referenced Ackley et al., J. Cell Biol., 152:1219-1232 (2001) even though David Ackley is an author on the Kuo et al reference.  Further, regardless of the reason Kuo intention to test the oligomerized endostatin. The importance  of the Kuo et al reference is their finding /outcome /results.  Kuo et al teaches that in vitro recombinant c18 NC1 inhibits endothelial tube formation (Fig. 1 &2). Fig. 3F provides summary of motogenic activity of monomeric, dimeric, and trimeric ES domain derivatives, wherein both the dimeric and trimeric ES domain inhibited tube formation (i.e., angiogenesis).  The activity of c18 derivatives in which the ES domain is oligomerized, versus the inactivity of ES monomers is summarized (Fig. 3 F).  Kuo et al teaches that trimeric c18 NC1 domain can thus modulate the matrix-regulated motility and morphogenesis of numerous cell types and possesses considerably broader tissue tropism than described for monomeric c18 ES domains (page 1240, left col., 1st ¶).  Kuo et al show dose-dependent reversal of c18 NC1 inhibition of HUVEC tube formation by ES monomer.Fig. 3F

    PNG
    media_image2.png
    487
    541
    media_image2.png
    Greyscale

In view of Kuo, Dr. Abdollahi emphasizes in his Declaration that from a tumor angiogenesis point of view, the skilled person would not have been motivated to use a compound (i.e., NCI) that enhances migration of tumor cells and endothelium as a therapeutic. The Abdollahi Declaration, ]}46. “It was only when we found that there are distinct biological features that support a net anti-tumor and anti-angiogenic effect that the entire role of and paradigm of NCI from a precursor to an active molecule could have been shifted.” In fact, Kuo states on page 1244, col. 2, paragraph 2, that they did not observe any significant antiangiogenic activity for NCI or endostatin dimers.

However, this is only Dr. Abdollahi opinion unsupported by any evidence. The examiner notes that the ’944 publication states that activation of an endostatin, in reference to an oligomeric endostatin, “includes increased anti-angiogenic activity, increased tumorigenic activity and/or increased scatter factor activity.” (See page 10, lines 16-20) (Emphasis added).  However, the `944 publication was not discouraged from claiming methods of inhibiting tubulogenesis / tumorigenesis comprising administering to an endothelial cell a tumorigenesis inhibiting amount of a protein oligomer comprising more than one edostatin monomer, wherein the oligomer has scatter factor activity (see published claims 14 and 26). 

It remains the Examiner’s position that those of skill in the art would have had reason to fuse the NC1 of WO1999062944 and  Kuo et al to the Fc domain of taught in Jing et al, Lee references, `057 and `125 publications to improves NC1 half-life and efficacy, reducing aggregation and/or increase stability. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).  Also, it was stated that "if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill". KSR Int'l Co. v. Teleflex Inc., 550 U.S. m, 2007 WL 1237837, at "13 (2007). 

The `057 publication, the `125 publicaton, Ritzenthaler and Peters Do Not Cure the Deficiencies Of The Primary References
As noted above, the ’057 publication and the ’125 publication are cited for disclosing modification of a CH3 domain to reduce aggregation (see the ’057 publication) and generating a knob-into-hole modification (see the ’ 125 publication”). Ritzenthaler is cited for disclosing that fibronectin is expressed by cancer cells and Peters is cited for disclosing that Fc fusion proteins have been made as dimers. However, none of the ’057 publication, the ’ 125 publication, Ritzenthaler, or Peters provide any teaching, suggestion, or motivation for a person of ordinary skill in the art to formulate the claimed protein oligomer or provide the skilled artisan with a reasonable expectation of success that the claimed protein oligomer possess superior tumor growth inhibition as compared with endostatin oligomers. Therefore, the ’057 publication, the ’ 125 publication, Ritzenthaler, and Peters do not cure the deficiencies of the ’944 publication, Kuo, Jing, and Lee. For at least these reasons, the combination of the ’944 publication, Kuo, Jing, Lee, the ’057 publication, the ’125 publication, Ritzenthaler, and Peters does not support a valid obviousness rejection.
It remains the Examiner’s position that those skilled in the art would target lung carcinoma NSCLC and SCLC by Ritzenthaler et al in the treatment taught in the combined reference teachings because overexpression of COX-2 is considered important for tumor invasion, angiogenesis, wherein increased invasiveness of human NSCLC cells has also been linked to elevated COX-2 expression, wherein fibronectin stimulates the expression of COX-2 as taught rd col., 1st ¶). Those of skill in the art would have a reason to fuse the NC1 dimeric and trimeric molecules taught by the `944 publication and Kuo et al with  a monomeric Fc fusion taught by Peters et al to enhance the NC1 pharmacodynamic and pharmacokinetics properties.

 
10.  No claim is allowed.

11.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

March 11, 2021 

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644